 


 HCON 292 ENR: Supporting the goals and ideals of National Aerospace Week, and for other purposes.
U.S. House of Representatives
2010-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. CON. RES. 292 
 
 
September 13, 2010 
Agreed to 
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of National Aerospace Week, and for other purposes. 
 
 
Whereas the missions to the Moon by the National Aeronautics and Space Administration are recognized around the globe as one of the most outstanding achievements of humankind;  Whereas the United States is a leader in the International Space Station, the first permanent human habitation and scientific laboratory in space;  
Whereas the first aircraft flight occurred in the United States, and the United States operates the largest and safest aviation system in the world;  Whereas the United States aerospace industry is a powerful, reliable source of employment, innovation, and export income, directly employing 831,000 people in the United States and supporting more than 2,000,000 jobs in related fields;  
Whereas space exploration is a source of inspiration that captures the interest of young people;  Whereas aerospace education is an important component of science, technology, engineering, and mathematics education and helps to develop the science and technology workforce in the United States;  
Whereas aerospace innovation has led to the development of advanced meteorological forecasting, which has saved lives around the world;  Whereas aerospace innovation has led to the development of the Global Positioning System, which has strengthened national security and increased economic productivity;  
Whereas the aerospace industry assists and protects members of the Armed Forces with military communications, unmanned aerial systems, situational awareness, and satellite-guided ordnances; and  Whereas the third week in September is an appropriate week to observe National Aerospace Week: Now, therefore, be it  
 
That the Congress— (1)supports the goals and ideals of National Aerospace Week; and  
(2)recognizes the contributions of the aerospace industry to the history, economy, security, and educational system of the United States.   Clerk of the House of Representatives.Secretary of the Senate. 